Case 0:19-cv-61085-RAR Document 6 Entered on FLSD Docket 05/24/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-cv-61085-RUIZ

 SILVIA SMITH, individually
 and on behalf of all others similarly situated,

        Plaintiff,
 vs.

 ORIGINAL GRAIN, INC, a Delaware Company,

        Defendant.
 ___________________________________________/

                            NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, Silvia Smith

 (“Plaintiff”), in her individual capacity, voluntarily dismisses the Class Action Complaint [D.E. 1]

 with prejudice, and all claims alleged therein against Defendant, Original Grain, Inc.

 (“Defendant”), and dismisses all class claims alleged against Defendant without prejudice. Each

 party shall be responsible for bearing their own expenses, costs of litigation and attorney’s fees.

 Dated: May 24, 2019                               Respectfully submitted,

                                                   /s/ Scott D. Owens
                                                   Scott D. Owens, Esq. (FBN 597651)
                                                   Email: scott@scottdowens.com
                                                   SCOTT D. OWENS, P.A.
                                                   3800 S. Ocean Dr., Suite 235
                                                   Hollywood, FL 33019
                                                   Telephone: 954-589-0588
                                                   Facsimile: 954-337-0666

                                                   Seth Lehrman (FBN 132896)
                                                   E-mail: seth@epllc.com
                                                   EDWARDS POTTINGER LLC
                                                   425 N. Andrews Ave., Suite 2
                                                   Fort Lauderdale, Florida 33301
                                                   Telephone: 954-524-2820
                                                   Facsimile: 954-524-2822


                                                   Attorneys for Plaintiff
Case 0:19-cv-61085-RAR Document 6 Entered on FLSD Docket 05/24/2019 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court
 by using the CM/ECF system on May 24, 2019. Copy of the foregoing will be transmitted to
 counsel of record referenced on the attached Service List, via email.


                                              /s/ Scott D. Owens
                                              Scott D. Owens




                                       SERVICE LIST

 Daniel E. Gardenswartz
 E-mail: dgardenswartz@swsslaw.com
 SOLOMON WARD SEIDENWURM & SMITH, LLP
 401 B Street, Suite 1200
 San Diego, CA 92101
 Telephone: 619-231-0303

 Attorneys for Defendant




                                              2
